Citation Nr: 1509943	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to September 1986, and from February 1989 to July 1997, with additional dates of service in the National Guard between 1985 and 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified before the Board sitting at the RO in October 2013.  A transcript of the hearing is associated with the claims file.  The record before the Board also consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he has current right and left knee disabilities that were incurred during his periods of service.  At the October 2013 hearing, the Veteran reported that he first injured his left knee during boot camp, and that he had no issues with knee problems prior to boot camp.  He reported treatment during his National Guard service approximately two times.  The Veteran reported first injuring his right knee during his active service with the United States Navy.  The Board notes that the DD Forms 214 within the claims file show that the Veteran's 1986 active service was with the Army and his 1989 to 1997 service was with the Navy.  A notation on an April 1989 medical evaluation indicates that he was affiliated with the National Guard since 1985 and was then transferring to the United States Navy.  

A July 1985 entrance examination for the National Guard shows that the examining physician observed a right leg scar proximal to the knee, but otherwise the examiner noted "no significant findings."  The knees were not noted as abnormal upon entrance into the National Guard.  In May 1986, during the first period of active service, the Veteran sought treatment for bilateral knee pain two days following hitting his knees in the barracks.  He was assessed as having patellar femoral syndrome (PFS) due to trauma and was put on a five-day profile.  In June 1986 he again reported recurrent knee pain, bilaterally.  In a July 1986 report, he complained only of left knee pain, then reporting that it radiated into his left leg.  No further treatment related to the knees is found in these records.

In April 1994, during the Veteran's second period of active service, the Veteran received treatment for pain in both knees, noting the symptoms existed for the prior four months.  The physician noted his history of having his left knee drained at the age of 17, but reported that there had been no symptoms since and that the current symptoms onset four months prior to April 1994.  The Veteran reported current problems as "popping and clicking" during running, without pain, but with a sensation of fullness and swelling.  No locking or giving way was reported.  Physical examination was negative for effusion or swelling, but positive for crepitus, bilaterally.  X-ray revealed no fracture or dislocation, but noted increased calcification density at the distal patellar tendon on the left, which was noted as likely remote, and the physician noted that it was a calcific bursa likely secondary to the prior drained knee at age 17.  As to the current symptoms, the physician assessed the Veteran as having bilateral knee pain likely secondary to chondromalacia.  His symptoms were noted to be exacerbated by heavy lifting.  Thus, the Veteran was noted to have a prior left knee issue, but his current symptoms were noted bilaterally and noted not to be related to that prior issue, but rather, to chondromalacia in service exacerbated by heavy lifting.

At the time of his hearing, the Veteran reported that he has had no post-service private treatment.  A review of the Veteran's post-service VA treatment records reveals that the Veteran established VA care at the Augusta VA Medical Center (VAMC) in November 2008 at which time he reported both back and knee pain since his time in service.  The physician in November 2008 diagnosed arthralgia of both knees, and noted chronic low back pain.  Later x-ray evidence shows osteoarthritis of the lumbar spine.

In May 2011, the Veteran underwent VA examination.  At this time, the Veteran reported continuing knee pain with popping, louder in the right knee.  Physical examination, to include x-ray, revealed no findings relative to the right knee, but mild bony enlargement of the tibial tuberosity on x-ray of the left knee, consistent with Osgood-Schlatter's Disease.  The examiner assessed the Veteran as having subjective pain in both knees with normal examination, but for Osgood-Schlatter's Disease in the left knee, which the examiner described as a congenital normal variant.  As to the current pain, the examiner  opined that the subjective pain in the left knee is less likely as not caused by or a result of pain in his knees during 1994 while he was in the Navy, because his left knee condition existed prior to entering into military service due to the injury sustained while playing football.  The examiner went on to suggest that it was less likely than not aggravated beyond the normal progression during the Veteran's active service, because there is no evidence of any specific trauma or injury to his knees while he was in service.  [The Board again notes the May 1986 assessment of PFS due to trauma.]  Similarly, the examiner opined that the subjective pain in the right knee is less likely as not caused by or a result of pain in his knees during 1994 while he was in the Navy as there is no evidence of any specific trauma or injury to his knees while he was in service and no evidence of any continuity of any knee condition after discharge from service in 1997.

The Board finds the May 2011 VA examiner's opinion to be deficient with regard to both knee claims.  Initially, with regard to the examiner's assessment of the left knee, the examiner failed to provide a basis for the finding that the Veteran entered active service with a left knee disability.  VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c) (West 2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Id.  

In this case, the examiner merely stated a belief that a left knee disability preexisted service, but gave no basis for that opinion.  Again, the Veteran's July 1985 initial entrance examination into the National Guard clearly is without notation of a left knee disability.  The only abnormality noted on the report is a right leg scar.  Thus, a left knee disability was not noted upon entry into service, yet the VA examiner assessed the Veteran as having a left knee disability, presumably because of a later report of an earlier procedure during with the knee was drained.  The examiner, however, has not explained any reason for the finding that the Veteran entered service with a disability, in particular any explanation that would rise to the level of clear and unmistakable evidence to rebut the presumption of soundness in this case, as there is no notation of disability upon entrance into service.  Thus, the VA examiner's analysis is inadequate in this regard.  

Further, with regard to both the right and left knee claims, the VA examiner opined that the current complaints were not related to knee pain noted in service in 1994 and that there was no evidence of continuity of symptoms.  As summarized above, the Veteran was seen for complaints during his two periods of active service in May 1986, June 1986, July 1986 and April 1994.  Further, he reported at the time of his initial post-service treatment with VA in November 2008 that he had knee pain since his time in service.  In June 2009, the Veteran reported having knee pain for the prior twenty years.  Thus, it appears that the May 2011 VA examiner failed to render an opinion based upon the entire body of evidence available.  The VA examiner's opinion, therefore, was essentially based upon an inaccurate factual premise.  Accordingly, this opinion must be rejected as not reliable and hence not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner also failed to consider the Veteran's reported history as to lay observable symptoms such as a history of knee pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For these reasons, the May 2011 VA examiner's opinion is inadequate as to the direct causation question as well.  

This matter must be remanded in order to afford the Veteran a new VA examination as to the claims for service connection for both right and left knee disabilities.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate). 

Treatment Records

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims files contain VA treatment records from the Augusta VAMC, the Muskogee VAMC and the Tulsa Outpatient Clinic (OPC).  Augusta VAMC records are dated in August 2009.  Muskogee VAMC records are dated between June 2009 and August 2010.  And, the most recent VA treatment records in the claims file are from the Tulsa OPC and are dated in September 2011, with a notation that the Veteran was most recently seen at the clinic in March 2010.  Accordingly, on remand the RO should associate with the claims file all VA medical records pertaining to the Veteran's claimed disabilities that are dated from September 2011 to the present.

Service Connection for a Back Disability

The Veteran also claims to have a back disability due to the right and left knee  disabilities, which are the subject of his appeal, discussed above.  The Veteran's back claim, therefore, depends on the outcome of the right and left knee service connection claims.  Thus, it is inextricably intertwined with the claims of entitlement to service connection for right and left knee disabilities, as it is a derivative claim.  In other words, the disposition of the back disability claim is largely dependent on whether the Veteran is deemed entitled to service connection for the right and left knee disabilities and cannot properly be adjudicated until the disposition of those claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate).  See also Gurley v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  Therefore, consideration of the issue of entitlement to service connection for a back disability must be deferred pending the adjudication of the claims for service connection for right and left knee disabilities.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 


Accordingly, the case is REMANDED for the following actions:

1.  Request records of VA treatment for his claimed disabilities since September 2011, including any relevant, non-duplicative records from Augusta VAMC, the Muskogee VAMC, the Tulsa OPC, and any other VA healthcare facility in which the Veteran received treatment.  Associate any records received with the claims file.

2.  Once the record is complete to the extent possible, the RO must afford the Veteran a new and appropriate VA examination to determine the nature and etiology of any right and left knee disability present.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, both during the examination and within the record, the examiner must address the following: 

a.  The examiner must state whether any diagnosable left knee disability is found and, if so, provide an opinion as to whether any left knee disability found pre-existed the Veteran's first period of active duty service.  The assessment of the existence of a current disability should take into account any diagnoses found in the clinical records during the pendency of this claim.  If a left knee disability is found to have preexisted military service, the examiner must state the evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service aggravated the preexisting left knee disability beyond the normal progression of the disease. 

If the examiner finds that the Veteran did not have a left knee disability that preexisted military service, the examiner must provide an opinion as to whether any left knee disability found is related to his period of military service, or to any incident therein.  The examiner must take into consideration the various times during both of the Veteran's periods of active service that he was treated for his left knee, as well as his post-service statements in the record related to the ongoing nature of his knee pain.  

b. The examiner must state whether any diagnosable right knee disability is found and, if so, provide an opinion as to whether any right knee disability found is related to either of the Veteran's periods of military service, or to any incident therein.  The assessment of the existence of a current disability should take into account any diagnoses found in the clinical records during the pendency of this claim.  The examiner must take into consideration the various times during both of the Veteran's periods of active service that he was treated for his right knee, as well as his post-service statements in the record related to the ongoing nature of his knee pain.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for right and left knee disabilities.  After adjudicating the knee claims, the RO should readjudicate the claim of entitlement to service connection for a back disability, claimed as due to the knee disabilities.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



